DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 08/06/2021 which is a CON of 16/499087 (09/27/2019, US Pat 11083718) which is a 371 of PCT/GB2018/050822 (03/28/2018) which clams foreign priority to UK 1711677.3 (07/20/2017) and UK 1704949.5 (03/28/2017).  Claims 1-51 have been canceled.  Claims 52-71 are before the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-71 are rejected under 35 U.S.C. 103 as being unpatentable over Oleg in view of Leegwter-Kim.  Oleg teaches dual therapy for vestibular vertigo (first paragraph) with betahistine (first paragraph) with a second active ingredient piracetam for people whose current vertigo treatment is insufficient.  The previous treatment was with one active ingredient.  Oleg teaches that such combined treatment is more effective than betahistine alone.  The article is silent as to the amount of the dual treatment as compared to the mono treatment amounts, but the same patient population with the same condition being treated with the same outcome must have the same inherent treatment ends.  Further, the article is silent as to what causes the vertigo that is being treated.  Leegwter-Kim teaches that piracetam, selegiline and rasagiline have the same MAO inhibitory activity.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teaching of Oleg’s combination treatment of vertigo with the agent of rasagiline in place of piracetam with the reasonable expectation of getting the same activity with vertigo.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625